Citation Nr: 0801358	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right (dominant) wrist fracture. 

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbosacral spine.

3.  Entitlement to a rating in excess of 20 percent for 
cervical strain with degenerative joint disease (DJD) of the 
cervical spine.

4.  Entitlement to a compensable rating prior to April 28, 
2005, a rating in excess of 10 percent from April 28, 2005, 
through December 21, 2005, and a rating in excess of 30 
percent from December 22, 2005, for rotator cuff syndrome of 
the right (major) shoulder with DJD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1983 until his retirement in November 2003.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in a written statement received by the 
RO in October 2006, the veteran withdrew from appellate 
status the issue of entitlement to a rating in excess of 10 
percent for tinea versicolor and eczema.  38 C.F.R. § 20.204.

A March 2006 VA  examination report raises the issue of 
entitlement to service connection for carpal tunnel syndrome.  
Since this issue has not been developed for appellate review, 
it is referred to the RO for appropriate action.

The issue of entitlement to a compensable rating prior to 
April 28, 2005, a rating in excess of 10 percent from April 
28, 2005, through December 21, 2005, and a rating in excess 
of 30 percent from December 22, 2005, for rotator cuff 
syndrome of the right (major) shoulder with DJD is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.



FINDINGS OF FACT

1.  Throughout the appeal period the veteran's service 
connected residuals of a right wrist fracture have been 
manifested by right (dominant) wrist dorsiflexion to no less 
than 50 degrees and palmar flexion to no less than 60 
degrees; ankylosis of the wrist is not shown.

2.  Throughout the appeal period the veteran's service 
connected lumbar spine disability has been manifested by 
forward flexion of the thoracolumbar spine to no less than 50 
degrees; incapacitating episodes are not shown; and 
separately ratable neurological impairment is not shown; the 
lumbar spine is not ankylosed. 

3.  Throughout the appeal period the veteran's service-
connected cervical spine disability has been manifested by 
forward flexion of the cervical spine to no less than 30 
degrees; intervertebral disc syndrome and separately ratable 
neurological impairment are not shown; the cervical spine is 
not ankylosed.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a right 
wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes (Codes) 5214, 5215 (2007).

2.  A rating in excess of 20 percent for DDD of the 
lumbosacral spine is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5237, 5242, 5243 (2007). 

3.  A rating in excess of 20 percent for cervical strain with 
DJD of the cervical spine is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5237, 5242 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issues decided herein, the appeal is from the 
initial ratings assigned with the grant of service connection 
for a right wrist disability, a low back disability and a 
neck disability.  The statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The veteran is exercising his right to appeal the 
ratings assigned by the rating decisions on appeal.  April 
2004 and January 2007 Statements of the Case (SOCs) properly 
provided the veteran with notice of the criteria for rating 
wrist, low back and neck disabilities, and further notice on 
the downstream issues of increased initial ratings, including 
of what the evidence showed, and why the current ratings were 
assigned.  December 2005, February 2007 and June 2007 
supplemental SOCs (SSOCs) readjudicated the matters after the 
veteran had opportunity to respond.  He is not prejudiced by 
this process; notably, he does not allege that notice in this 
case was less than adequate.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 542 (2006).

The veteran's pertinent VA and private treatment records have 
been secured.  He has not identified any records that remain 
outstanding.  He underwent VA examinations in August 2003, 
December 2004, September 2005, March 2006 and April 2007.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claims.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
ratings assigned with the grant of service connection for 
right wrist, low back and neck disabilities, and staged 
ratings are for consideration.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

A.  Right Wrist

Service medical records note that the veteran fell and 
fractured his right (dominant) wrist during service.  July 
2003 X-rays revealed a fracture with non-union of the right 
scaphoid bone.

An August 2003 VA examination report notes the veteran's 
complaints of discomfort in his right wrist.  He stated that 
he did not require any treatment for his wrist problems.  
Examination of the right wrist revealed no swelling or 
inflammation.  There was no discomfort or loss of motion on 
range of motion testing.  Flexion was measured from 0 to 90 
degrees; extension was measured from 0 to 70 degrees.  Grip 
strength was good.  

By rating decision in January 2004, the RO granted service 
connection for residuals of a fractured right wrist, rated 
noncompensable, effective December 1, 2003.  The veteran 
appealed the rating assigned. 
A December 2004 VA examination report notes the veteran's 
complaints of pain and stiffness in his right wrist.  He used 
a brace on his right hand and wrist.  Right wrist range of 
motion was normal except for limited palmar flexion at 60 
degrees with pain, and some additional limitation due to pain 
with repetitive use.  There was no ankylosis.  

In January 2005 the RO assigned a 10 percent rating for the 
service-connected right wrist fracture residuals, effective 
December 1, 2003.

A January 2005 statement from the veteran's employer notes 
that he was found to be medically unsuitable for his job as a 
mail carrier because of his right wrist degeneration and his 
low back degeneration with instability.

During a March 2006 VA examination, the veteran reported that 
he was employed as a security guard.  He stated that he 
avoided lifting heavy objects with his wrist supinated and 
activities requiring the rotation of the wrist such as 
turning a screw.  The examiner opined that the veteran's 
right wrist disability had no effect on his usual occupation 
or usual daily activities.  Examination of the right wrist 
revealed flexion to 65 degrees and extension to 70 degrees, 
with pain at the end of each range of motion.  After 
repetitive movement, there was no additional limitation of 
function.  

An April 2007 VA examination report notes the veteran's 
complaints of pain, stiffness and occasional swelling in his 
right wrist; he denied any instability.  Examination revealed 
dorsiflexion to 50 degrees and palmar flexion to 60 degrees.  
The wrist was painful on motion.  There was no additional 
limitation of motion with repetitive use of the wrist.  The 
examiner noted that the veteran was functioning as a security 
guard and missed work about seven to ten times per year (due 
to wrist and shoulder problems).  Otherwise, he was self-
sufficient in his day-to-day activities.  

In rating disabilities involving the extremities, a 
distinction is made between the major (dominant) and the 
minor extremities.  As the veteran is right-handed, his right 
wrist is dominant.  

The veteran's right wrist disability is rated under Code 5215 
for limitation of motion of the wrist.  Dorsiflexion of 
either wrist to less than 15 degrees or palmar flexion 
limited in line with the forearm warrants a maximum 10 
percent rating.  The veteran's right wrist disability is 
already rated at the maximum under Code 5215.  A higher 
schedular rating requires ankylosis.  See 38 C.F.R. § 4.71a, 
Code 5214.  Since ankylosis of the wrist is not shown, Code 
5214 does not apply.

As the veteran's right wrist disability is rated at the 
maximum schedular rating under Code 5215, the Board must also 
consider whether referral for extraschedular consideration 
(under 38 C.F.R. § 3.321) is indicated.  Although the right 
wrist disability (in part) prevented the veteran from 
continuing in his employment as a mail carrier, the record 
shows that he is currently employed as a security guard.  
Although he has missed some work due (in part) to his right 
wrist disability, the record does not show that the right 
wrist disability has caused marked interference with 
employment or required frequent hospitalization, or involved 
any other factors of such gravity that would render the 
regular schedular criteria inadequate.  The Board finds that 
referral for extraschedular consideration is not warranted.  

The preponderance of the evidence is against this claim, and 
it must be denied. 

B.  Spine

Lumbosacral strain and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Codes 5237 and 5242.  Intervertebral disc 
syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined below), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 
percent rating is also warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating is also warranted for unfavorable ankylosis of the 
entire cervical spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is warranted for unfavorable ankylosis of 
the entire spine. 

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  Normal 
forward flexion of the cervical spine is 0 to 45 degrees, 
extension is 0 to 45 degrees, left and right lateroflexion is 
0 to 45 degrees, and left and right lateral rotation is 0 to 
80 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 140 
degrees.  The normal combined range of motion of the cervical 
spine is to 340 degrees.  Third, in exceptional cases, an 
examiner may state that, because of age, body habitus, 
neurological disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  Fourth, 
each range of motion should be rounded to the nearest 5 
degrees.  

Code 5243 provides that intervertebral disc syndrome should 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations, whichever method results in 
the higher rating.  Note 1 following Code 5243 provides that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides: When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  Under 
Code 5243, a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes if such episodes had a total duration of at least 
four weeks but less than six weeks, during the past 12 
months.  A 60 percent (maximum) rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

1.  Lumbosacral Spine

Service medical records note that the veteran was seen with 
complaints of low back pain on several occasions during his 
military service.  Following service, an August 2003 VA 
examination report notes the veteran's complaints of low back 
pain with radiation to the right leg.  Examination of the 
back revealed god strength and muscle tone with no tenderness 
on palpation.  Range of motion testing revealed forward 
flexion to 90 degrees, extension to 30 degrees, rotation to 
30 degrees bilaterally and lateral flexion to 35 degrees 
bilaterally.  There was no evidence of pain on motion, 
instability, or weakness.  Neurological examination revealed 
no evidence of sensory or motor impairment.  The examiner 
stated that there was no history of adverse effects or 
impairment of normal activities in occupational or 
recreational activities.  X-rays revealed DDD and DJD.

By rating decision in January 2004, the RO granted service 
connection for DDD of the lumbosacral spine, rated 
noncompensable, effective December 1, 2003.  The veteran 
appealed the rating assigned. 

A December 2004 VA examination report notes the veteran's 
complaint of low back pain.  He reported having flare-ups 
with bending, so he avoided this activity.  Range of motion 
of the thoracololumbar spine was forward flexion to 60 
degrees (with pain at 60 degrees), extension to 25 degrees, 
lateral flexion to 30 degrees bilaterally and lateral 
rotation to 30 degrees bilaterally.  The examiner noted that 
there was slight radiation of pain with repetitive use.  
Sensory examination was intact.  Motor examination revealed 
no muscular atrophy.  No incapacitating episodes were noted.

In January 2005 the RO assigned a 20 percent rating for the 
service-connected lumbosacral spine disability, effective 
December 1, 2003.

A January 2005 statement from the veteran's employer notes 
that he was found to be medically unsuitable for his job as a 
mail carrier because of his right wrist degeneration and his 
low back degeneration with instability.

During a March 2006 VA examination, the veteran reported that 
he was employed as a security guard.  He indicated that he 
avoided lifting heavy objects, sitting too long, or running 
or jogging too long.  He complained of lower back pain with 
radiation to his right upper extremity.  Range of motion 
testing revealed forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion to 30 degrees bilaterally, and 
lateral rotation to 30 degrees bilaterally.  Mild pain was 
noted on forward flexion from 45 degrees to 90 degrees, and 
at the end of left lateral flexion.  With regard to 
additional loss of function with flare-ups, the examiner 
stated that there was some brief decrease in range of motion 
due to pain and stiffness.  Repetitive movement did not 
decrease range of motion or function.  Neurological 
examination was normal.  No incapacitating episodes were 
noted.  The examiner stated that the veteran's lower back had 
no effect on his occupation or usual daily activities.  

An April 2007 VA examination report notes that range of 
motion of the thoracolumbar spine was forward flexion to 50 
degrees with pain throughout the range, extension to 50 
degrees with pain at the end of the range, lateral flexion to 
15 degrees bilaterally with end range pain and lateral 
rotation to 15 degrees bilaterally with and range pain.  
Neurological examination was normal.  No incapacitating 
episodes were noted.

The veteran's low back disability is rated under Code 5242 
for degenerative arthritis of the spine.  In order to warrant 
the next higher (40 percent) rating under Code 5242, the 
veteran's service-connected disability must be manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The evidence of record does not show 
limitation of motion to this degree at any time since 
December 1, 2003.  Forward flexion was never limited to less 
than 50 degrees (see April 2007 VA examination report); and 
ankylosis has never been reported.

Moreover, as there have been no reported incapacitating 
episodes, a rating in excess of 20 percent on that basis 
under Code 5243 likewise is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  While VA  examinations have noted the veteran's 
reports that repetitive use causes increases pain and 
limitation of motion, the rating assigned contemplates such 
degree of impairment.  38 C.F.R. §§4.40, 4.45, Deluca, supra.  
Furthermore, neurological findings have been normal.  In 
summary, a rating in excess of 20 percent is not warranted 
for any period of time since December 1, 2003, under any 
applicable  criteria.  The preponderance of the evidence is 
against this claim, and it must be denied. 


2.  Cervical Spine

Service medical records note that the veteran was seen with 
complaints of neck pain.  November 1994 X-rays revealed 
torticollis and nuchal calcification, or ossification.  
Following service, treatment records from private physicians 
and Darnall Community Army Hospital dated from 2004 to 2005 
note the veteran's ongoing complaints of neck pain.  Findings 
included cervical radiculitis, a herniated disc at C6-7, and 
a disc protrusion at C5-6.

In April 2005, the veteran submitted a claim for service 
connection for a disability of the cervical spine.

A September 2005 VA examination report notes the veteran's 
complaints of neck pain with radiation to both shoulders.  He 
reported that it was difficult to turn his head during flare-
ups.  No incapacitating episodes were reported.  He indicated 
that he had experienced some discomfort moving his neck while 
working as a security guard; he missed three days of work in 
the past year.  Range of motion was forward flexion to 30 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally and rotation to 60 degrees bilaterally.  
There was no pain on motion.  The examiner was unable to 
comment on any additional limitations during flare-ups, which 
had not been observed.  Neurological examination was 
unremarkable.  The diagnosis was DJD of the cervical spine.

By rating decision in November 2005, the RO granted service 
connection for cervical strain, with DJD of the cervical 
spine, rated 20 percent disabling, effective April 28, 2005.  
The veteran appealed the rating assigned. 

Treatment records from Darnall Army Hospital dated in 2006 
note the veteran's ongoing treatment for neck problems.  

An April 2007 VA examination report notes that range of 
motion of the cervical spine was forward flexion to 40 
degrees, extension to 45 degrees, lateral flexion to 25 
degrees bilaterally and bilateral rotation to 50 degrees.  
End range movement with bilateral flexion was painful.  There 
was no additional limitation with repetitive use times three.  
Neurological examination was normal.  Intervertebral disc 
syndrome was not found.  The examiner characterized the 
veteran's cervical spine strain as "moderate."

The veteran's neck disability is rated under Code 5237 for 
cervical strain.  To warrant the next higher (30 percent) 
rating under Code 5237, it must be manifested by forward 
flexion of the cervical spine of 15 degrees or less, or, 
favorable ankylosis of the entire cervical spine.  The 
evidence of record does not show limitation of motion to this 
degree at any time since April 28, 2005.  Forward flexion was 
never limited to more that 30 degrees (see September 2005 VA 
examination report); and favorable ankylosis has never been 
reported.

There is no other potentially applicable diagnostic code that 
provides for an increased rating for the veteran's service-
connected cervical spine disability.  Intervertebral disc 
syndrome has not been shown.  The Board has considered the 
evidentiary equipoise rule in reaching this decision but has 
determined that it does not apply because the preponderance 
of the evidence is against this claim.


ORDER

A rating in excess of 10 percent for residuals of a right 
wrist fracture is denied.

A rating in excess of 20 percent for DDD of the lumbosacral 
spine is denied.

A rating in excess of 20 percent for cervical strain with DJD 
of the cervical spine is denied.


REMAND

Regarding the rating for rotator cuff syndrome of the right 
(major) shoulder with DJD, the Board notes that additional 
evidence pertinent to this matter (a September 2007 VA MRI 
report and November 2007 private treatment record) was 
received in November 2007 (subsequent to the issuance of the 
June 2007 SSOC).  This evidence has not been reviewed by the 
RO and the veteran has not waived RO consideration of this 
additional evidence.  Accordingly, the RO must be given the 
opportunity to review the claim in light of this evidence 
before the Board can enter a decision.  See 38 C.F.R. 
§ 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

Regarding the rating for the veteran's 
service connected right shoulder 
disability, the RO should review the 
pertinent evidence that has been 
submitted since the June 2007 SSOC, 
arrange for any further development 
suggested, and then re-adjudicate the 
claim for increase.  If it is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


